Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 SEPARATION AGREEMENT AND RELEASE OF CLAIMS This Separation Agreement and Release of Claims (this  Release ) is made between Gary M. Parsons ( Employee ), an individual, and Sirius XM Radio Inc., XM Satellite Radio Holdings Inc., XM Satellite Radio Inc., and their subsidiaries and affiliates (collectively the  Company ). Employee and the Company are referred to together herein as the Parties. WHEREAS, Employee and XM Satellite Radio Holdings Inc. and XM Satellite Radio Inc. entered into an Employment Agreement dated August 6, 2004, an Amendment No. 1 to Employment Agreement dated April 4, 2007, an Amendment No. 2 to Employment Agreement dated February 27, 2008, and an Amendment No. 3 to Employment Agreement dated June 26, 2008 (collectively, the  Agreement ) setting forth certain rights and obligations of the Parties, and such Agreement is adopted herein by reference; WHEREAS, Employees employment will be terminated by Employee for Good Reason (as defined in the Agreement); WHEREAS, the Company will provide Employee with the benefits contained in the Agreement and establish a trust as set forth herein in exchange for this Release and Employees obligations contained in the Agreement; NOW THEREFORE, in consideration of the mutual promises and releases contained in the Agreement and this Release and for other good and valuable consideration, the sufficiency of which is hereby acknowledged, the Parties agree as follows: 1. Notwithstanding anything in the Agreement to the contrary, Employees employment is terminated by Employee for Good Reason effective November 12, 2009 ( Termination Date ) pursuant to Section 4.5(b) of the Agreement. On the Termination Date, Employee shall resign as a director of Sirius XM Radio Inc., Canadian Satellite Radio Holdings Inc. and such other subsidiaries and affiliates of the Company as the Company shall request. 2. The Company will provide Employee with separation pay and other post-termination benefits pursuant to the Agreement, and abide by its obligations provided therein. Notwithstanding the foregoing, the payments of separation pay and post-termination benefits shall be paid as follows: (a) Within ten (10) days after the Effective Date (as defined below), the Company shall establish and fund a rabbi trust (the  Trust ), as set forth in the attachment to this Release as Exhibit A. The Company shall fund the Trust with the amounts provided in Sections 4.5(d)(i) and (iii) of the Agreement, at the time set forth in the Agreement, and bear the administrative costs incurred in management of the Trust. The Trust funds, including any interest and/or dividends realized by the Trust principal, less legally required and authorized deductions, shall be disbursed to Employee on the first business day after the six-month anniversary of the Termination Date pursuant to Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the  Code ) (or upon Employees death, if earlier). (b) All other portions of the post-termination benefits in Section 4.5 and all outstanding expenses will be paid or provided as described in the Agreement. (c) The Employee does not receive any health, medical, dental or similar benefits from the Company. In accordance with Section 4.5(d)(ii) of the Agreement no health, medical, dental or similar benefits will be provided to the Employee. (d) In accordance with Section 4.5(e) of the Agreement, notwithstanding anything to the contrary in the equity plans or the applicable award agreement, all options and restricted stock that have been granted to the Employee shall immediately vest upon the Termination Date, the Employee shall be entitled to exercise all options to acquire Sirius XM common stock for eighteen months following the Termination Date (but not beyond the termination date contained in any stock option), and any other restrictions on the sale of Sirius XM securities shall lapse. 3. This Release shall be interpreted in a manner consistent with the Parties intention that payments and benefits under this Release qualify for exemption from, or comply with the requirements of, Section 409A of the Code. Except as otherwise specifically provided in Section 4.5(f) of the Agreement (relating to Gross-Up Payments), Employee shall be solely responsible for the tax consequences of payments and benefits under this Release and the Agreement. Employee represents that Employee has consulted with tax advisors Employee deems advisable in connection with the Agreement and this Release and that Employee is not relying on the Company or its employees, officers, directors, attorneys or accountants for any tax advice. 4. In consideration thereof, and as a material condition for receipt of these benefits, Employee agrees to abide by the terms of the Agreement, including Article 5 (regarding confidentiality, unfair competition and non-solicitation) and Section 7.9 (regarding additional obligations) of the Agreement. 5. In further consideration thereof, Employee, for himself or herself, his or her heirs, executors, administrators, representatives and assigns, releases and forever discharges the Company and its owners, officers, directors, agents, and employees, assigns and successors from each and every claim, demand, liability, suit, proceeding, action, cause of action, damage, penalty, expense, cost, attorneys fees or compensation awarded by any administrative or governmental entity, whether contingent or matured, pursuant to Federal, state, or District of Columbia, or other local statue or common law, based upon events occurring before Employees execution of this Release, whether these events are now known or unknown, including but not limited to claims relating to local, state, or Federal anti-employment discrimination statutes, including Title VII of the Civil Rights Act of 1964, as amended, § 2000e et seq., and the Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq., the Fair Labor Standards Act and the Americans with Disabilities Act.
